     Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 1 of 10. PageID #: 133




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,    :                  Case No.: 1:20-MJ-02119-DAR-1
                             :
    Plaintiff,               :
                             :                  MAG. JUDGE DAVID A. RUIZ
vs.                          :
                             :
BRANDON MICHAEL ALTHOF LONG, :
                             :
    Defendant.               :


                DEFENDANT BRANDON MICHAEL ALTHOF LONG’S
                        BRIEF IN SUPPORT OF BOND




      NOW COMES the Defendant, Brandon Michael Althof Long, by and through his

undersigned counsel, and respectfully opposes the Government’s request for detention

(Doc. 6), as there are conditions and combinations of conditions of bond that will

reasonably assure this Defendant’s appearance; and, this Defendant’s risk of danger to

the community is low and not substantial both in terms of probability and in occurrence.

The reasons which more fully support this Brief in Opposition are as follows:

I.    FACTS AND CIRCUMSTANCES REGARDING BRANDON MICHAEL
      ALTHOF LONG.

      Mr. Althof Long is 23 years of age, and has been a life-long resident of Erie

County, Pennsylvania. Mr. Long’s immediately family, including his mother, his father,

and his siblings, all reside in Erie, Pennsylvania. Mr. Long, at 23 years of age, owns his

home, in Erie, Pennsylvania.

      Mr. Althof Long has no criminal record. He is a 2015 graduate of the Strong

Vincent High School, in Erie, Pennsylvania.       During high school, Mr. Althof Long
      Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 2 of 10. PageID #: 134




participated in a work-study program where he was trained in CPR, patient’s vitals,

basic medical triage, and worked as a nursing aide in both the emergency room, and in

the cardiac care program, in two (2) Erie, Pennsylvania hospitals.

       Mr. Long is now self-employed, buying and selling local Erie County,

Pennsylvania residential real estate, for rehabilitation and rental or sale. At 23 years of

age, Mr. Althof Long’s Blue Chip Home Real Estate business, currently owns four (4)

residential rental/rehab properties in Erie County, Pennsylvania.1

       1.      The Probable Cause Affidavit.

       Mr. Long cannot be considered a danger to the community, or a flight risk.

According to the Probable Cause Affidavit of Special Agent Jennifer Kiesell (SA Kiesell;

“PC Affidavit”) Mr. Althof Long’s initial law enforcement encounter occurred in

Cleveland, Ohio, at the one-way southbound East 8th Street alley, near Huron Road.

This initial encounter occurred at approximately 11:55 p.m., on May 30, 2020, with the

Detective Habeeb from the Cleveland Police Intelligence Unit and CPD Commander

Connelly. (PC Affidavit, ¶¶13, 14).

       Detective Habeeb and Cmdr. Connelly observed Mr. Althof Long walking in the

area in which his SUV was parked, in the East 8th Street alley.2

       The PC Affidavit reports that Mr. Althof Long was “wearing a commercial style

filter mask” (PC Affidavit, ¶14), which is exactly what people are directed to do in all

public places, sidewalks, streets, buildings and locations, by all Coronavirus Task Force

directives, from the federal government, to the Ohio Department of Health, to local




1
  This is in addition to Mr. Long’s Erie County, Pennsylvania residence, which at 23 years of
age, he owns.
2
  This Court can take judicial notice that the East 8th Street one-way alley runs southbound, not
northbound as reported in the PC Affidavit at ¶13.
                                                2
      Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 3 of 10. PageID #: 135




governments. The point being this Court should infer nothing nefarious about wearing a

commercially available mask, in a Covid-19 pandemic.

       Significantly here, upon Mr. Althof Long’s initial encounter with CPD Detective

Habeeb and Cmdr. Connelly, Mr. Althof Long did not run or attempt to evade, did not

drop or dispose of any items or possessions, truthfully acknowledged his identity when

asked by Detective Habeeb (PC Affidavit ¶15) and affirmatively identified the observed

SUV as his. (PC Affidavit, ¶¶15, 16, 18).

       During this initial police encounter, Mr. Althof Long peacefully complied with all

police commands by Detective Habeeb and Cmdr. Connelly.                 While temporarily

detained, the PC Affidavit does not indicate that Mr. Long was ever handcuffed. (PC

Affidavit, ¶19).

       The PC Affidavit goes on to explain that Detective Habeeb conducted a search of

Mr. Althof Long’s SUV, and recovered the items described in ¶27 of the PC Affidavit.

Included in those items were two (2) one pound bottles of Sterno Firestarter Instant

Flame Gel; two (2) Glock brand magazines, each loaded with 17 rounds of ammunition

along with one (1) Glock .45 pistol; one (1) pocket knife; two (2) iPhones; and, a yellow

Stanley brand hammer.3

       During this initial police encounter, it is abundantly obvious that CP Detective

Habeeb from the Cleveland Police Intelligence Unit and Commander Connelly did not

view Mr. Althof Long as a danger, because he was not arrested; he was not even

handcuffed. Instead, Cleveland Police sent Mr. Althof Long on his way, back to Erie,

Pennsylvania, in his SUV.



3
 The .45 caliber Glock was unloaded; the two (2) 17 round magazines were loaded with 17
rounds each, for a total of 34 rounds of ammunition. Being self-employed in rehabbing
residential houses, no negative inferences should be drawn from an ordinary hammer.
                                             3
      Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 4 of 10. PageID #: 136




       Despite having had five (5) days to flee, Mr. Althof Long did not. On Friday, June

5, 2020, when the FBI arrested Mr. Althof Long, he was exactly where he was expected

to be, which was at his home, at 6:00 a.m., sleeping. Mr. Long did not flee because he

is not a flight risk. Cleveland Police did not arrest Mr. Althof Long, but rather sent him

on his way back home to Erie, Pennsylvania, because he was not observed engaging in

any overt acts of rioting, vandalism, arson, theft, or civil unrest. Mr. Long presents no

danger to his community.

       Now however, the government seeks detention of this 23 year old, industrious,

and self-employed, crime-free defendant, based on nothing other than the suggestion

that Mr. Long is charged with a crime of violence.4

II.    LAW AND ARGUMENT.

       A.     Pretrial Detention Is Not Warranted.

      In construing the application of pretrial detention as set forth in the provisions of

the Bail Reform Act of 1984, the Supreme Court made it clear that it was only in

extreme situations that an accused's liberty would be restrained prior to trial:

              "In our society liberty is the norm and detention, prior to and
              without trial is the carefully limited exception, which the Bail
              Reform Act of 1984 authorizes only after an adversary
              hearing in which the accused is found to pose such a threat
              of flight and danger to the community that no condition for
              release can dispel." United States v. Salerno, 481 U.S.
              739, at 755 (1987). (Emphasis added).

       Under 18 U.S.C. §3142(e), a statutory, but rebuttable, presumption exists for the

offenses charged in Brandon Michael Althof Long’s Criminal Complaint, that no


4
  The government suggests that no condition or combination of conditions will reasonably
assure the appearance of the Defendant as required; that the Defendant is a danger to persons
or his community; that Defendant is charged with a crime of violence; and, that a serious risk
exists that the Defendant will obstruct or attempt to obstruct justice, or threaten, injury, or
intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror. The
government provides no support of these boiler plate check-box allegations.
                                               4
      Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 5 of 10. PageID #: 137




condition or combination of conditions will reasonably assure the Defendant's

appearance at all required court proceedings; or, that the Defendant will pose an

unreasonable risk of danger to the community.

        This statutory presumption will be rebutted, however, where sufficient facts are

presented to show the Defendant's long-time residence in the area and close family ties;

and, where the government's evidence does not show clearly and convincingly that

the Defendant poses a present danger to the community. United States v. Lopez, 827

F. Supp. 1107 (D.C.N.J. 1993); United States v. Arena, 878 F. Supp. 439 (N.D.N.Y.

1995). Here, if granted release, Mr. Althof Long will reside at his current residence,

which at 23 years of age, Mr. Althof Long owns. Mr. Althof Long is not a flight risk, as

his entire life is centered around his close family in Erie, Pennsylvania, and his legal

Blue Chip Home Real Estate business, which owns four (4) Erie, Pennsylvania

residential houses, for rehabilitation, for rent or re-sale.

         The United States District Court for the Norther District of Ohio recently

addressed the rebuttable presumption of detention in United States v. Anderson, 2010

U.S. Dist. LEXIS 82302, (ND Ohio, Mag. Judge Baughman) at * 9 – 10 as follows:

              Under 18 U.S.C. § 3142(e), a rebuttable presumption arises
              that no condition or combination of conditions will reasonably
              assure the appearance of the defendant as required and the
              safety of the community if, as here, there is probable cause
              to believe that the defendant has committed an offense for
              which a maximum term of imprisonment of ten years or more
              is prescribed in the Controlled Substances Act, 21 U.S.C. §
              801 et seq. The defendant may rebut that presumption by
              evidence as to the factors identified in 18 U.S.C. § 3142(g).
              The factors identified by § 3142(g) are as follows:

              (g)   Factors to be considered. — The judicial officer shall,
                    in determining whether there are conditions of release
                    that will reasonably assure the appearance of the
                    person as required and the safety of any other person

                                               5
     Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 6 of 10. PageID #: 138




                    and the community, take into account the available
                    information concerning —

                    (1)   the nature and circumstances of the offense
                          charged, including whether the offense is a crime
                          of violence or involves a narcotic drug;

                    (2)   the weight of the evidence against the person;

                    (3)   the history and characteristics of the person,
                          including —

                          (A) the person's character, physical and mental
                              condition, family ties, employment, financial
                              resources, length of residence in the
                              community, community ties, past conduct,
                              history relating to drug or alcohol abuse,
                              criminal history, and record concerning
                              appearance at court proceedings; and

                          (B) whether, at the time of the current offense or
                              arrest, the person was on probation, on
                              parole, or on other release pending trial,
                              sentencing, appeal, or completion of
                              sentence for an offense under Federal, State,
                              or local law; and

                    (4)   the nature and seriousness of the danger to any
                          person or the community that would be posed by
                          the person's release. (Citations omitted, emphasis
                          in original).

      The Court in United States v. Fatico, 458 F.Supp. 388 (E.D.N.Y. 1978), aff'd 603

F.2d 1053 (2nd Cir. 1979), cert. denied, 444 U.S. 1073 (1980), quantified "clear and

convincing evidence" as eighty percent (80%) proof. In United States v. Bell, 673

F.Supp. 1429 (E.D. Mich. 1979), the Court related the following definition of "clear and

convincing":

               "Witnesses to a fact must be found to be credible, and that
               the facts to which they have testified [are] distinctly
               remembered and the details thereof narrated exactly in due
               order, so as to enable the trier of the facts to come to a clear
               conviction without hesitancy on the truth of the precise facts
               in issue."
                                              6
     Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 7 of 10. PageID #: 139




        In order to establish that no condition of release would reasonably assure the

safety to any person or the community, the Court must find the risk of harm to a person

or danger to the community to be established by clear and convincing evidence which is

substantial both in terms of the probability and of its occurrence. United States v.

Phillips, 732 F.Supp. 255, at 266 (C.D.Mass. 1990); United States v. Jackson, 845 F.2d

1262 (5th Cir. 1988). Mag. Judge Baughman addressed this in United States v

Anderson, supra at * 7 – 8:

             Once it is determined that a defendant qualifies under any of
             the six conditions of § 3142(f), the Court may order a
             defendant detained before trial if the judicial officer finds that
             no condition or combination of conditions will reasonably
             assure the appearance of the person as required and the
             safety of any other person and the community. Detention
             may be based on a showing of either dangerousness or
             risk of flight; proof of both is not required. With respect
             to reasonably assuring the appearance of the defendant, the
             United States bears the burden of proof by a preponderance
             of the evidence. With respect to reasonably assuring the
             safety of any other person and the community, the
             United States bears the burden of proving its allegations
             by clear and convincing evidence. Clear and convincing
             evidence is something more than a preponderance of the
             evidence but less than proof beyond a reasonable doubt.
             The standard for pretrial detention is "reasonable
             assurance;" a court may not order pretrial detention
             because there is no condition or combination of conditions
             which would guarantee the defendant's appearance or the
             safety of the community. (citations omitted). (Emphasis
             added).

        The standard for pretrial detention is "reasonable assurance." A court may not

order pretrial detention because there is no condition or combination of conditions which

would guarantee the Defendant's appearance or the safety of the community. United

States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985); United States v. Fortna, 769 F.2d

243, 250 (5th Cir. 1985); United States v. Orta, 760 F.2d 887, 890-92 (8th Cir. 1985).

                                             7
      Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 8 of 10. PageID #: 140




        As a general rule, "the weight of the evidence" is the least important standard,

under 18 U.S.C. §3142, as the caliber of evidence at a detention hearing need not

comply with the Federal Rules of Evidence and liberally incorporates hearsay

statements which would be inadmissible at trial. As a result, the initial judicial officer at

a detention hearing is not in a position "to make an intelligent evaluation of the weight of

the evidence." United States v. Khashoggi, 717 F. Supp. 1048, at 1050 (S.D.N.Y.

1989). See also: United States v. Cardenas, 784 F.2d 937 (9th Cir. 1986). Here, the

Magistrate Judge has heard no evidence, and has not yet weighed the evidence, of

Conditions of Bond for Brandon Michael Althof Long.

       Here, in the PC Affidavit, the government is cherry picking breadcrumbs of

evidence, which are presented to the Court, out of context.                  These evidence

breadcrumbs are to be given the least consideration by the Court.

       In this case, the government has the Defendant’s entire smart phone contents

and extractions (PC Affidavit, ¶29). Defense counsel will not have that phone-dump

evidence, until after indictment and discovery. Even so, the greater weight of the PC

Affidavit breadcrumb evidence is that Defendant was interested in “riot watching”, not

inciting riots or participating in riots. (PC Affidavit, ¶¶30(a) and (g)).

       Most importantly, is that the PC Affidavit, while accurately portraying the riotous

situation in Cleveland, Ohio, is void of any overt act of violence, rioting, looting, arson,

or other underlying civil disorder, performed, or committed by Mr. Althof Long. The

crimes charged by Complaint require both an overt act and a criminal intent. Interstate

commerce, while an essential element, is not an overt act. Here, there is no overt act.

The government has no direct or hearsay evidence that Mr. Althof Long committed any

illegal activities of riot or civil disobedience, while he was in Cleveland, Ohio. Here, Mr.

                                               8
     Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 9 of 10. PageID #: 141




Althof Long’s intent and state of mind is an ultimate issue for the jury, not an inquiry for

the Court at detention hearing, as Mr. Althof Long is presumed innocent. So much so

the Cleveland Police did not even arrest Mr. Althof Long, but rather sent him home, in

his SUV, to Erie, Pennsylvania, from where he did not flee.

       B.     Reasonable Conditions Exist To Afford The Defendant Bond Pending
              Final Resolution Of This Case.

        Here, reasonable conditions exist to afford Defendant Althof Long conditions of

bond, pending final resolution of this case. Brandon Michael Althof Long is not a danger

to his community, and he is not a flight risk, as he has a stable family and business life;

he was not arrested by Cleveland Police.           Instead he was sent home to Erie,

Pennsylvania and he was arrested, at 6:00 a.m. on Friday, June 5, 2020, exactly where

he was expected to be, which was at his home, sound asleep.

       C.     COVID-19 Makes Meaningful Attorney-Client Communication
              Unreasonably Difficult.

       Counsel has so far been unable to have any meaningful communications with

Defendant, since his Friday, June 5, 2020 arrest. COVID-19 has Mr. Althof Long in

quarantine, for 23 hours a day. Mr. Althof Long’s one (1) hour per day is used for

showering. Mr. Yelsky continues his efforts to communicate with his client in this case,

which to-date have been unsuccessful.

       Even after Mr. Althof Long’s 14-day quarantine, lawyers are not being allowed

inside detention facilities, for in-person legal meetings. Video conferencing has proven

ineffective to render meaningful legal counsel, as the video conferencing systems are

unreliable.   The fundamental Sixth Amendment right to counsel is significantly

compromised by COVID-19, rendering meaningful legal counsel of clients in detention

close to non-existent.

                                             9
       Case: 1:20-cr-00290-PAG Doc #: 5 Filed: 06/08/20 10 of 10. PageID #: 142




III.    CONCLUSION.

        It is respectfully suggested that the foregoing facts (which will be further

developed at the Detention Hearing) and above cited legal authorities weigh heavy in

favor of this Honorable Court granting Brandon Michael Althof Long a bond with

conditions.

                                          Respectfully submitted,

                                          /s/ - Mitchell J. Yelsky
                                          YELSKY & LONARDO, LLC
                                          BY: MITCHELL J. YELSKY
                                          Ohio Reg. No.: 0039295
                                          450 Lakeside Place
                                          323 Lakeside Avenue, West
                                          Cleveland, Ohio 44113
                                          (216) 781-2550 – Telephone
                                          (216) 781-6688 – Facsimile
                                          MJY@yelskylonardo.com – Email

                                          Counsel for Defendant Brandon Michael
                                          Althof Long




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 8th day of June, 2020, a copy of the

following was filed electronically.   Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s e-filing system.


                                          /s/ - Mitchell J. Yelsky
                                          MITCHELL J. YELSKY, ESQ.




                                            10
